Case 8:20-cv-00043-SB-ADS Document 166-7 Filed 03/05/21 Page 1 of 2 Page ID #:2174




  Heidari Declaration - Exhibit 3
                   Case 8:20-cv-00043-SB-ADS Document 166-7 Filed 03/05/21 Page 2 of 2 Page ID #:2175


Exhibit 3. Fees Charged by Student Loan Debt Relief Companies ("SLDR Companies") within 90 days of Enrollment

                                                                                                              Direct         Secure
                                                        Docu Prep    Certified Doc    Assure Direct       Document       Preparation    Total, all SLDR
Fees charged within 90 Days*                               Center    Prep Services         Services        Solutions        Services       Companies

RAM Records (ACH Transactions)                        $1,475,551                                                                           $1,475,551

Debt Pay Gateway Records (ACH Transactions)            $5,173,884      $3,040,906       $2,645,013       $1,550,409      $1,403,997      $13,814,209

Docs Done Right Records (Credit Cards)                $1,544,738         $453,838         $372,100        $163,759         $224,033        $2,758,468

Fees Charged w/in 90 days, All Sources                 $8,194,173       $3,494,744      $3,017,113       $1,714,168       $1,628,030     $18,048,228

* Note: All amounts reflect amounts charged within 90 days, less all refunds and returns. Consumers with negative or zero balances
were removed.

                                                                                                              Direct         Secure
                                                        Docu Prep    Certified Doc    Assure Direct       Document       Preparation    Total, all SLDR
Consumer Counts**                                          Center    Prep Services         Services        Solutions        Services       Companies

RAM Records (ACH Transactions)                              2,267                                                                                2,267

Debt Pay Gateway Records (ACH Transactions)                 6,465            3,753            3,369            1,927            1,835          17,349

Docs Done Right Records (Credit Cards)                      1,969              580              453              204             299             3,505

Total Consumer Count, All Sources                          10,701            4,333            3,822            2,131            2,134          23,121

** Note: Consumers with negative or zero balances were removed from counts.
